Citation Nr: 0613079	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-27 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
shoulder disorder.  

2.  Entitlement to service connection for claimed diabetes 
mellitus with complications of hypertension and a heart 
condition.  

3.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

4.  Basic eligibility for VA pension purposes.  





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 9, 1976 to 
April 9, 1985.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the RO.  

The issues of service connection for bilateral shoulder 
disorder; diabetes mellitus with complications of 
hypertension and a heart condition; and a psychiatric 
disorder are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDING OF FACT

The veteran is not shown to have performed active military 
service during a period of war.  



CONCLUSION OF LAW

As the veteran does not have the requisite wartime service, 
he is not eligible to receive VA pension benefits.  
38 U.S.C.A. §§ 101(11), 1521 (West 2002); 38 C.F.R. §§ 3.2, 
3.3 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA shall pay a pension to each veteran of a period of war who 
is permanently and totally disabled from non-service-
connected disability not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  

The term "period of war" means the Spanish-American War; 
the Mexican border period, World War I, World War II, the 
Korean conflict, the Vietnam era, the Persian Gulf War, and 
the period beginning on the date of any future declaration of 
war by the Congress and ending on the date prescribed by 
Presidential proclamation or concurrent resolution of the 
Congress.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2.  

The Vietnam Era is determined in this case to be the period 
beginning on August 5, 1964 to May 7, 1975.  The Persian Gulf 
War is determined to have begun on August 2, 1990.  

However, the evidence in this case shows that the veteran 
served on active duty from September 1976 to April 1985.  

The veteran's period of service does not include any time 
that has been designated to be a period of war by the 
applicable regulations.  Id.  Therefore, the veteran cannot 
meet the basic eligibility requirements for VA pension 
benefits.  

Accordingly, by operation of law, the veteran's claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In arriving at this decision, the Board has considered 
whether VA has met its statutory duty to assist the veteran 
in the development of his claim for pension VA benefits.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

However, since the law is dispositive of the issue, no amount 
of development could alter the outcome.  See, e.g., Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (development that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant is to be 
avoided).  



ORDER

The veteran's claim for VA pension benefits must be denied by 
operation of law.  



REMAND

The veteran also seeks service connection for bilateral 
shoulder disorder; diabetes mellitus with complications of 
hypertension and a heart condition; and psychiatric 
condition.  

The diagnoses of hypertension and diabetes mellitus were 
first clinically reported in the mid-1990's, during the 
veteran's treatment at Harvard Pilgrim Health Care/Harvard 
Vanguard Medical Associates.

In January 2003, the veteran reported that he had been 
treated for bilateral rotator cuff tendinitis by H. F., M.D., 
and by M. McG.  The records of that treatment have not been 
associated with the claims folder.  

The veteran has not been examined to determine whether there 
is an etiological relationship between in-service 
manifestations of a shoulder injury, glycosuria, and elevated 
blood pressure readings and any currently demonstrated 
disability.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

In January 2003, the veteran was sent two letters by VA 
concerning VA's duty to assist him in the development of 
his claims.  However, such letters did not include all 
five elements of a service connection claim nor did they 
include the elements necessary to establish service 
connection.  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran an 
appropriate letter notifying him of VA's 
duty to assist him in the development of 
his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Ensure that the letter includes, but is 
not limited to, the five elements of a 
service connection claim:  1) veteran 
status; 2) existence of a disability; (3) 
a connection between the veteran's 
service and the disability; 4) degree of 
disability; and 5) effective date of the 
disability.  

Also inform the veteran of the following:  
(1) the information and evidence not of 
record that is necessary to substantiate 
each of his specific claims; (2) the 
information and evidence that VA will 
seek to provide; (3) the information and 
evidence that he is expected to provide; 
and (4) request or tell the veteran to 
provide any evidence in his possession 
that pertains to any of his claims, or 
something to the effect that he should 
give the VA everything it has pertaining 
to his claims.

2.  The RO should undertake all indicated 
action in order to contact the veteran 
and have him furnish the addresses and 
dates he was treated for bilateral 
rotator cuff tendinitis by H. F., M.D., 
and by M. McG.  Then request such records 
directly from H. F., M.D., and M. McG.  
Such records should include, but are not 
limited to, daily clinical records, 
physical therapy reports, discharge 
summaries, consultation reports, X-ray 
reports, laboratory studies, doctor's 
notes, nurse's notes, and prescription 
records.  

Also, the veteran should be told to 
provide any such records in his 
possession.  

3.  The RO then should schedule the 
veteran for an examination to determine 
the nature and likely etiology of the 
claimed shoulder disorder.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

The examiner must also render an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
has shoulder disability due to an injury 
or other event in service.  

4.  The RO should schedule the veteran 
for an examination to determine the 
nature and likely etiology of the claimed 
diabetes mellitus and any complications 
thereof.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

The examiner must also render an opinion 
as to whether it is more likely than not, 
at least as likely as not, or less likely 
than not that the veteran has diabetes 
mellitus that is due to any 
manifestations in service, including, but 
not limited to, the report of glycosuria 
during the veteran's reenlistment 
examination in April 1980.  

5.  The RO also should schedule the 
veteran for an examination to determine 
the nature and likely etiology of any 
claimed cardiovascular disorder.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

The examiner must also render an opinion 
as to whether it is more likely than not, 
at least as likely as not, or less likely 
than not that the veteran has a 
cardiovascular disability due to any 
manifestation exhibited in service, 
including, but not limited to, elevated 
blood pressure readings.  

6.  The RO should schedule the veteran 
for an examination to determine the 
nature and likely etiology of the claimed 
innocently acquired psychiatric disorder.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

The examiner must also render an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
has an innocently acquired psychiatric 
disability due to an event or incident of 
his period of service.  

7.  Thereafter, the RO should undertake 
any other indicated development, and then 
readjudicate the veteran's claims.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


